United States District Gaur 1 -21-p0-05091-JGD

Violation Motlce Afp3 o hy1aty

MAS] 9106088 | Marin | 1352"

YOU ARG CHARGED WiTH Tre FOLLOWINGS VICK ATKIN
ee ed Tere of ere =usc = fom Cue

WOPOSP EVE -ahel =e CR .Z ¥aY)
"Fie, Seat 1 Foe.
ees Ears f, A a \

aif
ansork Opec fate

 

 

 

 

 

 

 

   
  

 

DEFENDSNT WF CHRAAA TI

 

 

 

 

 

    

-
a
mM A eres parca yeurrust fig OO) If Bere Rin checrokeadd you muest pny Dew
spp al coun Seo bala | eed dee: oor Un Dem oF pedir
Lh rerlruiterira ApPART IN caurt Eaa Inetructions.
= § fh fy Focfembure: Arreiubil
= +420 Proc 2aing Fea
=k FAY THIS AROUAT AT ————_—- 2
tS ene oy courts. gene 5 pf Tate) Gober Dar
= YOUR COURT DATE
i
Pa
=
he
apes eds tod rari OF Pe stg phe Fm ret i ron Tl pu |
Penn ehapenc (or ina DA, CRE oe are paca yang in Rel OF APO Re Pela
vaio Le.
4 Choker Bey
thiver GO

Document 2 Filedso2#8@é2t offtagesblebause

(For Ene an ere aT et et Suche]

dota hed or Lip — sng, eoceteaig hy Chobe at
Law aridorcernent afficen int the Detinitt oF Ly eechnetin

lm on uniformed patel ina tacked patrol yetlicles at the

 

tntersection ef T™ Ave an] be! in Charkesiown. This Tem 15

   

middle BF the read while other vehicles drove by. The

 

neopets returned ° ea seine ares ine panicle

 

che carton deivay'b US Pass ted si LEG-
RADZIKOWSEI (LEO) LEO sboeed signs of impaimrsnt and
aecuneS piel creredodt aera eS Ne

 

 

dinecioos aod showed siens of impet alk tests.
aheerved 6 9¢8 clocs bor Alowizcoth Gare Wystepm wi
Vertical Hae aes pl Daal eat

 

 

submited acheinical breath sample of 10a710 BAC (ved
LEG 4 Mandatory Appearance YA"a for weoletiog 3i CPR 4.25

a TE ih A

 

ents accel ‘warning fo failure bo nea tur signal planes
recoded. NERO 142938
my pareonal Chae Erion Fy pearetsal Inset
infemmnation supplied fo mc fom my fe of oer

=| tear (explain Bio)

Ch
=
Oo
+
Ll

get er nformeten which Una eest forth abot eed on Lhe

 

= 5 oe
Neco Cm fee alert wit pe
= Dede tacky) = CiMcene hy

‘probable nawet baw been opighed! fer the ance of 3 wooent.
oo

Exeecirbeed coll:

 

Dae (rey) ULS. Maglelnile Jus

JAAMULT © Curie. raced betes in ined PAE 9 Wo ore pun ait;
GL lore degen Hoe: Y= og ted ethics breed io ries |
United States District Goutt 1:21-p0-05091-JGD Document 2 Filed Sentetdenr oP af CAUSE

 

 

 

 

 

 

 

Violation Notics neil itt (Per guamce of ar ares] arta Or Susie)
‘Wists ion hur bo iter Meta Pronk: Oban Ho
' I etek thd an ievas— 2 gq— ‘stile exencising my dullee aa a
ace 9106089 | Morin 357%. ew eninmamant ofiner inthe List 84 ceeleastetdl
YOU ARE CHARGED WH THE FOLLOWING VICLATION Tras on mnifomied patrol a oerked patel vebicts at the
hake ere! Then of CMF Tia ane! Bee © JBC imapertionol Ave ada) Sie Chale hh aes Is
joleskere 22571 36 FRY. Dkr) ete 7

 

 

Piece 2] Hires

FA, Ste \ at Boa

 

STRUT Rea ae RN TE ree:

TS Blo oA A hashes oer pccupaits Pepe i co ee ae The vera

   

 

 

RATZIEOWSRI ee 1 FO dowel Bias aici siraieal and
odimilied ta drinking at least four alcohols: beverages im tee

 

 

 

 

 

SBiGnid & Eb chads leet aie Moa
Vertical Gare Wyss, Ff Flues for Nyaa ws

       

 

 

 

 

 

 

 

 

    

 

3 15 RE CAREC : Oo p sore kG dey hia gal ail ape
Oa Beau At checked ou cet JO) 8 Boe ee checked, you ern poy Be oo ae Or ae waa ceeottied, NP 20142998
an appar h cou. Sea ford stieteral dos of In Bou of parent un its ny persue abesrvetion let" my giersoned vest gation
o Weinestionn I Sao neruchoy. co Ingestion, Gud to fom ey Feira oF obscene ee
= 3 Lee 2 | other jenptain aberes
= +20 Proceeding Fat = !
mar PAT THE AROGUHT AT es ot deine Un penetty of pus het fe Toon aot | bene eel forth atberve aod my ee
oF wee OD a F MA Tot! Codebera! Die green ene ee
= moe
ru YQUR COURT OATE
S ina seo beh en. oD Peg etc pp reece cere by rr Lb Sexecuted on Vi jepiiet aah wei — ie:
I Com Animes — ne Cie (meu Cte: Syrabire
he us.
‘te Tare *e, Preebesibiee calae hes been stabed Agr tho ptyante of a eter
a on
AEH, hal | Te of ob she E l ane 5

mayaguiea aA Tr eiceer cee Lace i rag seb able Re Eaaeaileed can:

esd Caan immiddipay) US. Muprstale Judge

x Catercant Bhirwtre a a

ULI © Beceroe: tes| ieen inked  e e
Criginal- CWEGopY eRe . at 200 Commeave drives boar: GHC rrermecad ete ered in nce!

=o 808s"
SF-6 O202/0EL NOS OA

United States Distelct Coupe 1:21-p0-05091-JGD

Vidlation Notica = 4 9 gels 4eeir
Toei Gade | Wntiign Nurter

: mad 9106091 ope | 1So2

GU ARE CHARGED WITH THE FOLLOWING MOLATION.
Cokes ered red OMe Cees Champa RF ou

yopoitzez Whee cre Yb) MéLqD ato

Pina ol Crt atts

Beh 2 St Ave

Offered Denoicton: Fecal Sete kere

“i
wn"

 

 

 

 

 

“4A LT O

\ekicle wlook Boyes
Licens. (ya\idl (Sug)

 

DEFENDANT INFORMA TAH

   
      

 

 

 

RACE PY AUIS APPEARANCE OPTIONAL
A Ain chechaal, pou ofrcid BO A Bee 2 Is checker) you must pay the
ope ina So Coke Col beg Cie OF in Lg of pe
Were . cH Feo.
3 AE Fordethure Mittal rl
4390 Proce Fee
PAY THIS SHOANT AT - ==
wre OYA ee 4 Tote Eras eral Cue
YOUR COURT GATE

 

Ira LSPA Bn ECT OFLA |

We Se eigelies hed | have moneda cory of ice
arin ha

proms ber pre Poy ee Deena ok he Mae: sated
an.

A Detter Spas
Cngeal-CAT wy

 

Document 2 Filed S@ffewedr oP WISE

(Por iSSUaRes OB arte We Pent Of One)

| stale thal on os a {wh Bocaneiaiing] ri ues Be: A
iw coho olfecer ri re Dieict Of to cancha rset

Twas on uanlfnomed patrol [ha atked paul vehicle at the

 

infersection tt Tente odo Charlestown, This wai E

 

in Une midalle of the road while other vehicles deowe hy, The
Seca) pened cir] bie cal, ewan ee ne velucl

 

 

RADZIEGWSEI LEO), LEO showed signs of inpermert and,
admitted ee mM hal four ate beverages | rn cure

 

 

dircetana and 51 i i i
fhecerved Gof 6 clues bor Hortzootel) Geer Nieegs with,
Vertical Gant : iseais: 4 ore clues Toe Walk. and] Tum: md 3

 

 

Stee Foie. fedinnd 2 be hore PEL i
—Ssubnilited a chemlea! preci sample of WOO BAC, Lingaed
LEO 4 Mandacory Appearance WA's for viplating #6 CFR 4.24
Gayl OO Wrsate ph, 123 Cage) (OU BACH Oe), and 4.2
i Po

we LEG 5 verbal w Fay Pallas to Use tuth Signed ond open
= = tbe aunees PHS USP LACT wes dea NPP N33
ms ify pemadnad inveabigalcn
& | inionmation sup eed tome fram my tale officers Oba orstion
i
=

 

| oer feugddin alee}

OPAL Veta thts Bn A oro Fo Ort Bast OF itp RCA

 

= . tee
tkeeruted on; | eke BSE 2: het oie

= Nabe [omic OWirerk Saraki
=

a Probable CHG FBS CHEE acted far tha IGauanoss Gf 8 Yee eTL
eo

 

Dale imme) U.S. Mapbiate gage

HLT ¢ Hore od eo i ined PB OE oc Pee
COL* Common dere Pserea. CR Comite ed ver ie rated bo ere
United States District Gest 1:21-p0-05091-JGD Document 2 Filed #ase@eat ofegeasetause

Viclatlon Note  wrPoo fy zTiF

Lotion nde | inielon: hulieer Cicer army (Free) Ole: Me

MAR 9106090 Monn \So2_

YOU 4RE CHARGED WITH THE FIOULOIWING YIOLAT ICA
Dis cared Tivos cara (rer Cha piel nUEG iste Cxdo

Phas 2. | % CFR YL 36)
“PRN St @_ Yt Ave.

Offanen CHeucrigtion: echoed Barer 4a: hangar HACHAT ©

Obstrudhaa VreFitc, ia

 

 

 

 

 

 

 
   

DEFENGGNT bNF CARAT EO

 

  

 

 

 

 

iS REGARD 3
Foo 8 be ido, et 0 For 0 ie checesd. pou eeprl psy ihe
Bppeae Fac] Beer foe] coats rad due ot bn de al peer
inate I fh See meructoes.
5 fA Feature Au Lk
+300 Processing Fees
PAY THIS AMGUAT AT or
erie rer ues outa gor 4 5 MA Tote Gotta Dae
YOUR GOUAT DATE
Snr read agp ea STL pa a et i of pour appar Cate by ral |
Cou Cysieirnt Dein
Ta

SFG O20Z/0eL NOS GAD

 

 

Re Aprra  ee Ee  ee Lard eon og
Puree cece Peer ese ited tes Kier ard pee | vo inv

  

 

{For if4uanda of an fret re ae Sue ee)

| se that on pos — 20__ ag while Bete ling my dues Se 8
lew gator offer in Bho Dette Of eco hectts

[wae oo mofo) patrol os merked petrol yvelicle at the

 

_ ee mee ST in Charlestown, ibe area Ls

 

intersection, The oneupamte pot out and begin kissing: und hugeing
in the mniddle of the road whik other vehicles drove by. The

Ops Feed to Whe Car, SHiiching places, [he vehicle

 

 

the cursent driver by US Passport and 8S a3 Achhn LEC-
RADEIROWSE! (LOO), LEO shuwed signs of impalament and

 

EG tbed fo OnE pe ot eel fou alconole Gewttaess oo Ie
Se ER
— CP le AES ce ae ea

directions an abowed signs oF mpeimment during ali testa. |
cbuerved 6 Of 6 clues for Horlawntal Giege Nystagius wth

 

 

iii a Avene reat sample of. igi L HAC. |
LEO 4 Mandatory Appeaaoc Y's for viclsiiog 35 FR 423

a 3s a a

Ve LEO 3 verbal waming for failure to nse humm signal and dpe
"ipdears aeee eee reconded. NP20142998
Fly! PST CY EC | My personal Inyestigaraon

inirmmtion suppécel bo ne iron rey Rely ovoes is oben aso
ether [oxpleln pba)

‘pprobable GME Hes bee dake fer Une aura of en einem
eo

Eeetarterd ca:

 

Dae immiddyyy) US Miagisirabe Jueia

HORZOMAT = preci rrvcerim Veconad Bnccia iP Pi  l "HPL
CBD = Cae bl oes Niger A = Corer ied cet red ck!
Case 1:21-po-05091-JGD Document 2 Filed 02/03/21 Page 5of5

STATEMENT OF PROBABLE CAUSE

(For issuance of an arrest warrant or summons)

| state that on September 71th, 2020 while exercising my duties as a
law enforcement officer in the Federal District of Massachuseits

At approximately 20:05 hrs | was on patrol at Coast Guard
Beach Parking lot in Cape Cod National Seashore, when |
observed a white Lexis parked on a walking path. This location is
in Cape Cod National Seashore (CACO), which is within the
Special Maritime and Territorial Jurisdiction of the United States.
The path was located between two buiidings and was blocked by
a painted yellow bollard, put there to stop motor vehicles from
entering. The vehicle had driven past this and had driven to the
beginning of a fenced in walking path. | pulled behind the bollard,
located.to the rear of the vehicle. The vehicle had MA tags
9L5314, it was on and began slowly reversing in my direction, |
activated the emergency equipment in my fully marked crutser
and the vehicle continued to reverse slowly in my direction. | ran
the vehicles plate and it came back registered to a LEONARDO,
DENISE of MA.

The driver got out of the vehicle and approached me, and
identified herself as a LEONARDO, Denise. Contact was made
with LEONARDO's husband, who stated they had alcohol
beverages tonight, and that his wife was drunk. At this time
LEONARDO appeared to be impaired. | advised LEONARDO
thai we would be doing a few tests to see if she was safe to
drive, she agreed.

At the time of the test | observed LEONARDOS face was flushed
and her eyes were blood shot, red and watery. | could smell the
odor of an alcoholic beverage emanating directly from her
person. Upon checking for Horizontal Gaze Nystagmus
LEONARDO presented with 6/6 clues, showing a lack of smooth
pursuit, distinct and sustained nystagmus at max deviation and
onset of nystagmus prior to 45 degrees.

Upon conducting the walk and turn test, LEONARDO presented
with 5/8 clues. While conducting the test LEONARDO stated,
"she couldn't do this sober’, and was unable to touch her feet
heel to toe for the majority of the test. She took the incorrect
number of steps on the initial pass, stopping at 13 and continued
walking until she reached her vehicle. LEONARD turned around
and took the incorrect number of steps back, taking 15 and being
stopped before walking into my police cruiser. -

CVB SCAN 10/28/2020 10:15

 

 

‘aes at
During the one leg stand LEONARDO presented with 3/4 clues.
During the instruction phase, LEONARDO began the test befere
instructed to do so. When she was advised to begin the test,
LEONARDO put her foot down numerous times and the test was
stopped for her safety, as she was off balance and unsteady.

LEONARDO submitted to a roadside breath test recording .155
on a breath. At this time LEONARDO was placed under arrest
and charged with

A Mandatory Appearance was given for the following Violations;
36 CFR 4.23 (a)(1) operating a motor vehicle under the influence
of alcohal, 35 CFR 4.23(a)}{2) operating a motor vehicle while
the alcohol conceniration in the operators blood or breath is 0.08
or higher, and 36 CFR 4.10 (a) operating a motor vehicle in an
undesignated area. A video recording of this contact is available.
“All information on the front of this notice is inccrporated by
reference here in."

The foregcing statement is based upon:

B<] my personal observation [X] my personal investigation

_] information supplied to me from my fellow officer's observation
_] other (explain above)

| declare under penalty of perjury that the information which | have set
forth above and on the face of this violation notice is true and correct to
the best of my knowledge. é

Executed on: Ca [ff 20%

Date (mm/dd/yyyy)

 

Probable cause has been stated for the iss fance of a warrant.

Executed on:

 

Date (mmidd/yyyy) U.S. Magistrate Judge
